Name: 2013/331/EU: Council Decision of 22Ã April 2013 on the position to be taken on behalf of the European Union with regard to the adoption of the Rules of Procedure of the EPA Committee, the Customs Cooperation Committee and the Joint Development Committee provided for by the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part
 Type: Decision
 Subject Matter: European construction;  Africa;  cooperation policy;  politics and public safety;  international affairs
 Date Published: 2013-06-28

 28.6.2013 EN Official Journal of the European Union L 177/1 COUNCIL DECISION of 22 April 2013 on the position to be taken on behalf of the European Union with regard to the adoption of the Rules of Procedure of the EPA Committee, the Customs Cooperation Committee and the Joint Development Committee provided for by the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part (2013/331/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209 in conjunction with Article 218(9) thereof, Having regard to Council Decision 2012/196/EC of 13 July 2009 on the signing and provisional application of the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part (1), Having regard to the proposal from the European Commission, Whereas: (1) The Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part (2) (hereinafter referred to as the Agreement) was signed on 29 August 2009 and is provisionally applied since 14 May 2012. (2) Article 64 of the Agreement establishes an EPA Committee, which is responsible for the administration of the Agreement and for the fulfilment of any of the tasks mentioned therein. (3) Article 64 of the Agreement provides that the EPA Committee adopts its rules of procedure. (4) The EPA Committee is assisted in the performance of its duties by the Customs Cooperation Committee, which is established in accordance with Article 41 of Protocol 1 to the Agreement, and the Joint Development Committee, which is established in accordance with Article 52 of the Agreement. (5) It is appropriate to establish the position to be adopted on behalf of the Union with regard to the adoption of the Rules of Procedure of the EPA Committee, the Customs Cooperation Committee and the Joint Development Committee, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Unionwith regard to the adoption of a decision of the EPA Committee provided for by the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part, on its Rules of Procedure, on the Rules of Procedure of the Customs Cooperation Committee and on the Rules of Procedure of the Joint Development Committee shall be based on the draft Decision of the EPA Committee attached to this Decision. Minor changes to the draft Decision of the EPA Committee may be agreed to without further decision of the Council. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 22 April 2013. For the Council The President C. ASHTON (1) OJ L 111, 24.4.2012, p. 1. (2) OJ L 111, 24.4.2012, p. 2. DRAFT DECISION No ¦/2013 OF THE EPA COMMITTEE of set up by the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part concerning the adoption of the Rules of Procedure of the EPA Committee, the Customs Cooperation Committee and the Joint Development Committee THE EPA COMMITTEE, Having regard to the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part (hereinafter referred to as the Agreement), signed in Grand Baie on 29 August 2009 and provisionally applied since 14 May 2012, and in particular Article 64 thereof, Whereas: (1) The Agreement provides that the EPA Committee adopts its rules of procedure. (2) The EPA Committee is to be assisted in the performance of its duties by the Customs Cooperation Committee, which is established in accordance with Article 41 of the Protocol 1 of the Agreement, and the Joint Development Committee, which is established in accordance with Article 52 of the Agreement, HAS ADOPTED THIS DECISION: Article 1 1. The Rules of Procedure of the following committees are hereby established as set out in the Annexes: Annex I  the EPA Committee; Annex II  the Customs Cooperation Committee; Annex III  the Joint Development Committee. 2. Those Rules of Procedure are without prejudice to any special rules provided for in the Agreement or which may be decided by the EPA Committee. Article 2 This Decision shall enter into force on ¦. Done at (place), on (date) For the signatory ESA States For the EU Party ANNEX I RULES OF PROCEDURE OF THE EPA COMMITTEE set up by the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part Article 1 Scope of application These Rules of Procedure shall apply to the proceedings of any of the meetings of the EPA Committee. Article 2 Composition and Chair 1. The EPA Committee is composed, on the one hand, of representatives of Signatory States from the Eastern and Southern Africa (Signatory ESA States) (1) and, on the other of representatives ofthe EU Party, at ministerial or senior official level. 2. Reference to the Parties in these Rules of Procedure is in accordance with the definition provided for in Article 61 of the Agreement. 3. The EPA Committee at ministerial level shall be co-chaired by a representative of the Signatory ESA States and by a representative of the European Union (EU). The EPA Committee at senior official level shall be co-chaired by the representatives of the Signatory ESA States, normally at senior official level and by the senior officials of the European Commission, on behalf of the EU Party. The Signatory ESA States assume chairmanship on a yearly rotating basis. Article 3 Observers 1. Representatives of the Common Market for Eastern and Southern Africa (COMESA) and representatives of the Indian Ocean Commission (IOC) shall be invited to participate in the EPA Committee meetings as observers. 2. The Secretary of the EPA Committee shall notify representatives of COMESA and the IOC of any meeting of the EPA Committee so that they may participate as observers. 3. The Parties may collectively decide to invite additional observers on an ad hoc basis. Such observers may participate at the meeting, upon invitation of a Co-chairman and approval of the EPA Committee. 4. The EPA Committee may determine that any part of meetings involving sensitive matters may be closed to observers. Article 4 Meetings 1. The EPA Committee shall meet once a year or when circumstances so require, if the Parties so agree. If both Parties agree, the meetings of the EPA Committee may be held by video- or tele-conference. In such a case each Party bears its respective cost associated with holding the meeting by such means, unless agreed otherwise. 2. Each session of the EPA Committee shall be held at a date and place agreed by both Parties. 3. The meetings of the EPA Committee shall be convened by the Secretary of the EPA Committee. Article 5 Delegations Before each meeting, the Co-chairs of the EPA Committee shall be informed of the intended composition of the delegations of the Signatory ESA States and of the EU Party. Article 6 Secretariat 1. Officials of the Signatory ESA States and of the European Commission shall act alternately for periods of 12 months as Secretary of the EPA Committee. The Signatory ESA State may be assisted by the COMESA Secretariat. 2. Notwithstanding paragraph 1, the first period shall begin on the date of the first meeting of the EPA Committee and end on 31 December of the year thereafter. The Secretariat of the EPA Committee shall be held first by a representative of the European Commission. The Signatory ESA States assume the Secretariat on a rotating basis. Article 7 Documents Where the deliberations of the EPA Committee are based on written supporting documents, such documents shall be numbered and circulated as documents of the EPA Committee by the Secretary at least 14 days before the beginning of the meeting. Article 8 Correspondence 1. All correspondence addressed to the EPA Committee shall be directed to the Secretary of the EPA Committee. 2. The Secretary shall ensure that correspondence addressed to the EPA Committee is forwarded to the Co-chairs of the Committee and circulated, where appropriate as documents referred to in Article 7. 3. Correspondence from the Co-chairs of the EPA Committee shall be sent to the Parties by the Secretary and circulated where appropriate as documents referred to in Article 7. Article 9 Agenda for the meetings 1. A provisional annotated agenda for each meeting shall be drawn up by the Secretary of the EPA Committee on the basis of proposals made by the Parties. It shall be forwarded by the Secretary of the EPA Committee to the Parties no later than three weeks before the beginning of the meeting. 2. The provisional annotated agenda shall include the items for which a request for inclusion in the agenda has been received by the Secretary no later than one month before the beginning of the meeting, although such items will not be included in the provisional agenda unless the relevant supporting documents have been received by the Secretary no later than the date of dispatch of the provisional agenda. 3. The agenda shall be adopted by the EPA Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Co-chairs of the EPA Committee, in agreement with the Parties, may invite experts to attend its meetings in order to provide information on specific subjects. 5. With the agreement of the Parties, the Secretary may abridge the time limit specified in paragraph 1 in order to take account of the requirements of a particular case. Article 10 Minutes 1. Draft minutes of each meeting shall be drawn up by the Secretary as soon as possible, normally within a month of the meeting. 2. The minutes shall, as a general rule, summarise each item on the agenda, specifying where applicable: (a) all documents submitted to the EPA Committee, (b) any statement that a member of the EPA Committee has asked to be entered, (c) the decisions taken, recommendations made, statements agreed upon and conclusions adopted on specific items. 3. The minutes shall also include a list of participants to the EPA Committee and a list of any observers to the meeting. 4. Approval of the minutes shall be confirmed in writing within two months of the date of the meeting by the Signatory ESA states and the EU Party. Once approved, the minutes shall be signed by the Secretary. Each Signatory ESA State and the EU Party shall receive one original of these authentic documents. Article 11 Decisions and Recommendations 1. The EPA Committee shall adopt decisions and recommendations by consensus. 2. The EPA Committee may decide to submit any general matter of an all ACP-EU interest arising under the Agreement to the ACP-EU Council of Ministers as defined in Article 15 of the Partnership Agreement between the Members of the African, Caribbean and Pacific Group of States of the one part, and the EC and its Member States of the other part (the Cotonou Agreement). 3. In the period between meetings, the EPA Committee may adopt decisions and recommendations by written procedure if both Parties so agree. A written procedure shall consist of an exchange of notes between the Parties. 4. Decisions and recommendations of the EPA Committee shall be entitled Decision or Recommendation respectively, and followed by a serial number, the date of their adoption and a description of their subject. Each decision shall provide for the date of its entry into force. 5. Decisions and recommendations adopted by the EPA Committee shall be authenticated by a representative of the Signatory ESA States and by a representative of the European Commission on behalf of the EU Party. 6. Decisions and recommendations shall be forwarded to the Parties as documents of the EPA Committee. Article 12 Publicity 1. Unless otherwise decided, meetings of the EPA Committee shall not be public. 2. Each Party may decide on the publication of the decisions or recommendations of the EPA Committee in its respective official publication. Article 13 Languages 1. The working languages of the EPA Committee shall be the official languages common to the Parties, English and French. 2. The EPA Committee shall base its deliberations and adopt decisions on documentation and proposals prepared as far as possible in both languages referred to in paragraph 1. Decisions and recommendations are provided in both languages referred to in paragraph 1. Article 14 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the EPA Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with the provision of interpretation services at meetings and translation of documents shall be borne by the Party hosting the meeting. Expenditure associated with the provision of interpretation services and translation of documents into or from other official languages of the European Union shall be borne by the EU Party. Article 15 Amendment of Rules of Procedure These Rules of Procedure may be amended in accordance with paragraph 1 of Article 11 hereof. (1) Madagascar, Mauritius, Seychelles and Zimbabwe. ANNEX II RULES OF PROCEDURE OF THE CUSTOMS COOPERATION COMMITTEE set up by the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part Article 1 Scope of application These Rules of Procedure shall apply to the proceedings of any of the meetings of the Customs Cooperation Committee. Article 2 Role of the Customs Cooperation Committee The Customs Cooperation Committee is established in accordance with Article 41 of Protocol 1 to the Agreement. It shall also deal with all matters delegated to it by the EPA Committee. Article 3 Composition and Chair 1. The Customs Cooperation Committee is composed, on the one hand, of representatives of Signatory States from the Eastern and Southern Africa (Signatory ESA States) (1) and, on the other of representatives of the EU Party. 2. Reference to the Parties in these Rules of Procedure is in accordance with the definition provided for in Article 61 of the Agreement. 3. The Customs Cooperation Committee shall be co-chaired by a representative of the Signatory ESA States and by a representative of the European Commission, on behalf of the EU Party. The Signatory ESA States assume the chairmanship on a yearly rotating basis. Article 4 Observers 1. Representatives of the Common Market for Eastern and Southern Africa (COMESA) and representatives of the Indian Ocean Commission (IOC) shall be invited to participate in the Customs Cooperation Committee meetings as observers. 2. The Secretary of the Customs Cooperation Committee shall notify representatives of COMESA and the IOC of any meeting of the Customs Cooperation Committee so that they may participate as observers. 3. The Parties may collectively decide to invite additional observers on an ad hoc basis. Such observers may participate at the meeting, upon invitation of a Co-chairman and approval of the Customs Cooperation Committee. 4. The Customs Cooperation Committee may determine that any part of meetings involving sensitive matters may be closed to observers. Article 5 Meetings 1. Unless otherwise specified in the Agreement, the Customs Cooperation Committee shall meet upon request of either Party. If both Parties agree, the meetings of the Customs Cooperation Committee may be held by video- or tele-conference. In such a case each Party bears its respective cost associated with holding the meeting by such means, unless agreed otherwise. 2. Each session of the Customs Cooperation Committee shall be held at a date and place agreed by both Parties. 3. The meetings of the Customs Cooperation Committee shall be convened by the Secretary of the Customs Cooperation Committee. Article 6 Delegations Before each meeting, the Co-chairs of the Customs Cooperation Committee shall be informed of the intended composition of the delegations of the Signatory ESA States and of the EU Party. Article 7 Secretariat Officials of the Signatory ESA States and of the European Commission shall act alternately for periods of 12 months as Secretary of the Customs Cooperation Committee. The Signatory ESA State may be assisted by the COMESA Secretariat. Those periods shall coincide with the holding of the Secretariat of the EPA Committee by respectively the Signatory ESA States and the European Commission. The Signatory ESA States assume the Secretariat on a rotating basis. Article 8 Documents Where the deliberations of the Customs Cooperation Committee are based on written supporting documents, such documents shall be numbered and circulated as documents of the Customs Cooperation Committee by the Secretary at least 14 days before the beginning of the meeting. Article 9 Correspondence 1. All correspondence addressed to the Customs Cooperation Committee shall be directed to the Secretary of the Customs Cooperation Committee. 2. The Secretary shall ensure that correspondence addressed to the Customs Cooperation Committee is forwarded to the Co-chairs of the Committee and circulated, where appropriate as documents referred to in Article 8. 3. Correspondence from the Co-chairs of the Customs Cooperation Committee shall be sent to the Parties by the Secretary and circulated where appropriate as documents referred to in Article 8. Article 10 Agenda for the meetings 1. A provisional annotated agenda for each meeting shall be drawn up by the Secretary of the Customs Cooperation Committee on the basis of proposals made by the Parties. It shall be forwarded by the Secretary of the Customs Cooperation Committee to the Parties no later than three weeks before the beginning of the meeting. 2. The provisional annotated agenda shall include the items for which a request for inclusion in the agenda has been received by the Secretary no later than one month before the beginning of the meeting, although such items will not be included in the provisional agenda unless the relevant supporting documents have been received by the Secretary no later than the date of dispatch of the provisional agenda. 3. The agenda shall be adopted by the Customs Cooperation Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Co-chairs of the Customs Cooperation Committee, in agreement with the Parties, may invite experts to attend its meetings in order to provide information on specific subjects. 5. With the agreement of the Parties, the Secretary may abridge the time limit specified in paragraph 1 in order to take account of the requirements of a particular case. Article 11 Minutes 1. Draft minutes of each meeting shall be drawn up by the Secretary as soon as possible, normally within a month of the meeting. 2. The minutes shall, as a general rule, summarise each item on the agenda, specifying where applicable: (a) all documents submitted to the Customs Cooperation Committee, (b) any statement that a member of the Customs Cooperation Committee has asked to be entered, (c) the decisions taken, recommendations made, statements agreed upon and conclusions adopted on specific items. 3. The minutes shall also include a list of participants to the Customs Cooperation Committee and a list of any observers to the meeting. 4. Approval of the minutes shall be confirmed in writing within two months of the date of the meeting by the Signatory ESA states and the EU Party. Once approved, the minutes shall be signed by the Secretary. Each Signatory ESA State and the EU Party shall receive one original of these authentic documents. Article 12 Decisions and Recommendations 1. The Customs Cooperation Committee shall adopt decisions and recommendations by consensus. 2. In the period between meetings, the Customs Cooperation Committee may adopt decisions and recommendations by written procedure if both Parties so agree. A written procedure shall consist of an exchange of notes between the Parties. 3. Decisions or recommendations of the Customs Cooperation Committee shall be entitled Decision or Recommendation respectively, and followed by a serial number, the date of their adoption and a description of their subject. Each decision shall provide for the date of its entry into force. 4. Decisions and recommendations adopted by the Customs Cooperation Committee shall be authenticated by a representative of the Signatory ESA States and by a representative of the European Commission on behalf of the EU Party. 5. Decisions and recommendations shall be forwarded to the Parties and to the EPA Committee as documents of the Customs Cooperation Committee. Article 13 Publicity 1. Unless otherwise decided, meetings of the Customs Cooperation Committee shall not be public. 2. Each Party may decide on the publication of the decisions and recommendations of the Customs Cooperation Committee in its respective official publication. Article 14 Languages 1. The working languages of the Customs Cooperation Committee shall be the official languages common to the Parties, English and French. 2. The Customs Cooperation Committee shall base its deliberations and adopt decisions on documentation and proposals prepared as far as possible in both languages referred to in paragraph 1. Decisions and recommendations are provided in both languages referred to in paragraph 1. Article 15 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Customs Cooperation Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with the provision of interpretation services at meetings and translation of documents shall be borne by the Party hosting the meeting. Expenditure associated with the provision of interpretation services and translation of documents into or from other official languages of the European Union shall be borne by the EU Party. Article 16 Reporting The Customs Cooperation Committee shall report to the EPA Committee. Article 17 Amendment of Rules of Procedure These Rules of Procedure may be amended by the EPA Committee. The Customs Cooperation Committee may submit recommendations to the EPA Committee proposing changes to the Rules of Procedure. (1) Madagascar, Mauritius, Seychelles and Zimbabwe. ANNEX III RULES OF PROCEDURE OF THE JOINT DEVELOPMENT COMMITTEE set up by the Interim Agreement establishing a framework for an Economic Partnership Agreement between the Eastern and Southern Africa States, on the one part, and the European Community and its Member States, on the other part Article 1 Scope of application These Rules of Procedure shall apply to the proceedings of any of the meetings of the Joint Development Committee. Article 2 Role of the Joint Development Committee The Joint Development Committee is established as a sub-committee of the EPA Committee. In accordance with Article 52 of the Agreement, it shall discuss development cooperation issues linked to the implementation of that Agreement. Article 3 Composition and Chair 1. The Joint Development Committee is composed, on the one hand, of representatives of Signatory States from the Eastern and Southern Africa (Signatory ESA States) (1) and, on the other of representatives of the EU Party. 2. Reference to the Parties in these Rules of Procedure is in accordance with the definition provided for in Article 61 of the Agreement. 3. The Joint Development Committee shall be co-chaired by a representative of the Signatory ESA States and by a representative of the European Commission, on behalf of the EU Party. The Signatory ESA States assume the chairmanship on a yearly rotating basis. Article 4 Observers 1. Representatives of the Common Market for Eastern and Southern Africa (COMESA) and representatives of the Indian Ocean Commission (IOC) shall be invited to participate in the Joint Development Committee meetings as observers. 2. The Secretary of the Joint Development Committee shall notify representatives of COMESA and the IOC of any meeting of the Joint Development Committee so that they may participate as observers. 3. The Parties may collectively decide to invite additional observers on an ad hoc basis. Such observers may participate at the meeting, upon invitation of a Co-chairman and approval of the Joint Development Committee. 4. The Joint Development Committee may determine that any part of meetings involving sensitive matters may be closed to observers. Article 5 Meetings 1. Unless otherwise specified in the Agreement, the Joint Development Committee shall meet upon request of either Party. If both Parties agree, the meetings of the Joint Development Committee may be held by video- or tele-conference. In such a case each Party bears its respective cost associated with holding the meeting by such means, unless agreed otherwise. 2. Each session of the Joint Development Committee shall be held at a date and place agreed by both Parties. 3. The meetings of the Joint Development Committee shall be convened by the Secretary of the Joint Development Committee. Article 6 Delegations Before each meeting, the Co-chairs of the Joint Development Committee shall be informed of the intended composition of the delegations of the Signatory ESA States and of the EU Party. Article 7 Secretariat Officials of the Signatory ESA States and of the European Commission shall act alternately for periods of 12 months as Secretary of the Joint Development Committee. The Signatory ESA State may be assisted by the COMESA Secretariat. Those periods shall coincide with the holding of the Secretariat of the EPA Committee by respectively the Signatory ESA States and the European Commission. The Signatory ESA States assume the Secretariat on a rotating basis. Article 8 Documents Where the deliberations of the Joint Development Committee are based on written supporting documents, such documents shall be numbered and circulated as documents of the Joint Development Committee by the Secretary at least 14 days before the beginning of the meeting. Article 9 Correspondence 1. All correspondence addressed to the Joint Development Committee shall be directed to the Secretary of the Joint Development Committee. 2. The Secretary shall ensure that correspondence addressed to the Joint Development Committee is forwarded to the Co-chairs of the Committee and circulated, where appropriate as documents referred to in Article 8. 3. Correspondence from the Co-chairs of the Joint Development Committee shall be sent to the Parties by the Secretary and circulated where appropriate as documents referred to in Article 8. Article 10 Agenda for the meetings 1. A provisional agenda for each meeting shall be drawn up by the Secretary of the Joint Development Committee on the basis of proposals made by the Parties. It shall be forwarded by the Secretary of the Joint Development Committee to the Parties no later than three weeks before the beginning of the meeting. 2. The provisional agenda shall include the items for which a request for inclusion in the agenda has been received by the Secretary no later than one month before the beginning of the meeting, although such items will not be included in the provisional agenda unless the relevant supporting documents have been received by the Secretary no later than the date of dispatch of the provisional agenda. 3. The agenda shall be adopted by the Joint Development Committee at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Co-chairs of the Joint Development Committee, in agreement with the Parties, may invite experts to attend its meetings in order to provide information on specific subjects. 5. With the agreement of the Parties, the Secretary may abridge the time limit specified in paragraph 1 in order to take account of the requirements of a particular case. Article 11 Minutes 1. Draft minutes of each meeting shall be drawn up by the Secretary as soon as possible, normally within a month of the meeting. 2. The minutes shall, as a general rule, summarise each item on the agenda, specifying where applicable: (a) all documents submitted to the Joint Development Committee, (b) any statement that a member of the Joint Development Committee has asked to be entered, (c) the decisions taken, recommendations made, statements agreed upon and conclusions adopted on specific items. 3. The minutes shall also include a list of participants to the Joint Development Committee and a list of any observers to the meeting. 4. Approval of the minutes shall be confirmed in writing within two months of the date of the meeting by the Signatory ESA states and the EU Party. Once approved, the minutes shall be signed by the Secretary. Each Signatory ESA State and the EU Party shall receive one original of these authentic documents. Article 12 Recommendations 1. The Joint Development Committee shall adopt recommendations by consensus. 2. In the period between meetings, the Joint Development Committee may adopt recommendations by written procedure if both Parties so agree. A written procedure shall consist of an exchange of notes between the Parties. 3. Recommendations of the Joint Development Committee shall be entitled Recommendation and followed by a serial number, the date of their adoption and a description of their subject. 4. Recommendations adopted by the Joint Development Committee shall be authenticated by a representative of the Signatory ESA States and by a representative of the European Commission on behalf of the EU Party. 5. Recommendations shall be forwarded to the Parties as documents of the Joint Development Committee and shall be submitted to the EPA Committee for consideration. Article 13 Publicity Unless otherwise decided, meetings of the Joint Development Committee shall not be public. Article 14 Languages 1. The working languages of the Joint Development Committee shall be the official languages common to the Parties, English and French. 2. The Joint Development Committee shall base its deliberations and make recommendations on documentation and proposals prepared as far as possible in both languages referred to in paragraph 1. Recommendations are provided in both languages referred to in paragraph 1. Article 15 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Joint Development Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with the provision of interpretation services at meetings and translation of documents shall be borne by the Party hosting the meeting. Expenditure associated with the provision of interpretation services and translation of documents into or from other official languages of the European Union shall be borne by the EU Party. Article 16 Reporting The Joint Development Committee shall report to the EPA Committee. Article 17 Amendment of Rules of Procedure These Rules of Procedure may be amended by the EPA Committee. The Joint Development Committee may submit recommendations to the EPA Committee proposing changes to the Rules of Procedure. (1) Madagascar, Mauritius, Seychelles and Zimbabwe